Title: To James Madison from William Pinkney, 17 August 1808
From: Pinkney, William
To: Madison, James



private
Dr Sir,
August 17th. 1808.

I omitted to mention in my late Letters, that at my second Interview with Mr. Canning he suggested incidentally that the late Order in Council or Proclamation, relative to Spain, opened the Ports of that Country, not in the occupation of France, to a direct Trade between those Ports & the United States.
As I had in View a complete Revocation of the Orders of Jany. & November 1807, & the orders founded upon them, I did not think it right to appear to attach any Importance to this Suggestion very carelessly thrown out by asking Explanations; and I was the less inclined to do so, as I still adhered to my opinion that there could be no Compromise with their present System.
The same Reasons (and others, indeed, with which it is not necessary to trouble you) prevented me, even after my last Interview with Mr. Canning from inviting any formal Assurances on this Point; but, as the real Effect of the order or proclamation of the 4th. of July, began to be much doubted, & it might be desireable to have those Doubts removed, I did not think it improper to encourage an application on the Subject to the Board of Trade by some Merchants in the City.
You will find a Copy of their Enquiries (less extensive than they ought to have been) and of the Answers of the Board, in the newspapers of yesterday, from which it appears.
1.  That American Vessels may proceed from a Port in the U. S. with a Cargo the Produce of the U. S., or Colonial Produce, if not of the Enemies Colonies, direct to any port in Spain or Portugal, not in the possession or under the Controul of the Enemies of G. B., and return back to the U. S. direct with a Cargo the Growth or Produce of Spain or Portugal.
2.  That an American Vessel having entered a Port in Spain, previous to the Commencement of Hostilities by the Patriots byFrance may proceed from such Port with a Cargo, the Growth & Produce of Spain direct to a Port in the U. S., unless the Vessel entered in Breach of the Orders in Council.
You will perceive that the Answers are strictly confined to the Points proposed by the Questions; but it wd. seem that from these Explanations others necessarily follow.
The St. Michael sailed on Friday last (the 12th.).  The Box of Books for the Department of State did not reach Falmouth until the afternoon of that day, & I am told the Vessel sailed without it. I have the Honour to be with sincere attachment, and the highest consideration Dear Sir Your most Obedient humble Servant

Wm. Pinkney


PS. Newspapers will be sent either by this or some other opportunity. 

